          Case 3:20-cv-00677-KHJ-LGI Document 47 Filed 08/25/21 Page 1 of 6




                         UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF MISSISSIPPI
                              NORTHERN DIVISION


THE DESOTO GROUP, LLC                                                   PLAINTIFF


v.                                         CIVIL ACTION NO. 3:20-CV-677-KHJ-LGI


LINETEC SERVICES, LLC                                                   DEFENDANT


                                         ORDER

          This matter is before the Court on Defendant Linetec Services, LLC’s

(“Linetec”) Motion to Dismiss [38] and Plaintiff The Desoto Group, LLC’s (“Desoto”)

Second Motion for 56(d) Relief to conduct discovery [40]. The Court finds that

Desoto’s Second Amended Complaint does not comport with the requirements of the

Federal Rules of Civil Procedure 8 and 10. The Court will allow Desoto to amend its

complaint to conform with the rules, after which Linetec may renew its Motion to

Dismiss, if necessary. For the reasons below, the Court denies Linetec’s Motion to

Dismiss without prejudice and denies Desoto’s Second Motion for 56(d) Relief as

moot.

     I.      Procedural and Factual History

          This case arises out of a commercial dispute between Desoto and Linetec.

Desoto sued Linetec in October 2020. [1]. Two months later, Desoto amended its

Complaint of right. [10]. Following a motion to dismiss by Linetec, Desoto

successfully moved to amend its Complaint again. [37]. Linetec then moved to

dismiss Desoto’s Second Amended Complaint, arguing in part, that the Complaint
           Case 3:20-cv-00677-KHJ-LGI Document 47 Filed 08/25/21 Page 2 of 6




fails to meet the pleading requirements laid out in Federal Rule of Civil Procedure

8.

     II.      Pleading Standards

           Rule 8 of the Federal Rules of Civil Procedure sets out the general rules of

pleading in federal court. Fed. R. Civ. P. 8. A party seeking relief must file a

complaint containing three basic components: (1) a short and plain statement of the

grounds for the court’s jurisdiction, (2) a short and plain statement of the claim

showing that the pleader is entitled to relief, and (3) a demand for relief sought. Id.

8(a). “Each allegation must be simple, concise, and direct.” Id. 8(d)(1).

           Rule 10 of the Federal Rules also applies to the substance of pleadings,

requiring parties to state claims in numbered paragraphs “each limited as far as

practicable to a single set of circumstances.” Fed. R. Civ. P. 10(b). To promote clarity

and conciseness in pleadings, Rule 10 (c) also permits parties to adopt earlier

statements in the pleadings elsewhere simply by reference. Id. 10(c).

           The circumstances of each case will dictate just what is “short and plain”

enough to satisfy Rule 8, but pleadings with “excess verbiage and irrelevant,

repetitious, unintelligible allegations” do not comply with the Rule. Jumonville v.

Dep’t of Treasury, No. 94-30583, 1995 WL 136507, at *2 (5th Cir. Mar. 16, 1995).

Such pleadings also violate Rule 10(b) if the theory and basis of counts are not

distinguishable or if it is difficult to discern the legal claims asserted. See e.g.,

Palmer v. Albertson’s LLC, 418 F. App’x 885, 889 (11th Cir. 2011) (dismissal of

claim where several claims are laid out in one count); Hayes v. Williamsville Cent.



                                               2
         Case 3:20-cv-00677-KHJ-LGI Document 47 Filed 08/25/21 Page 3 of 6




Sch. Dist., 506 F. Supp. 2d 165, 171 (W.D.N.Y. 2007) (dismissal of complaint for

being “unduly lengthy” and not adequately putting defendant on notice as to what

claims are asserted against it); Hooper v. City of Montgomery, 482 F. Supp. 2d

1330, 1337 (M.D. Ala. 2007) (finding a violation of Rule 10 where complaint makes

“no attempt to identify which facts are relevant to which . . . claims” and where “it is

unclear whether facts exist which would support elements.”).

         When a party violates Rules 8 and 10, the Court may order parties to file an

amended complaint in compliance with the rules, limit pleadings to a certain

number of pages, or dismiss the complaint without prejudice. See Barnes v.

Tumlinson, 597 F. App’x 798, 798–99 (5th Cir. 2015); Old Time Enters. v. Int’l

Coffee Corp., 862 F.2d 1213, 1217 (5th Cir. 1989); Gordon v. Green, 602 F.2d 743,

746-47 (5th Cir. 1979). And in the most extreme circumstances—such as the

repeated violation of a prior orders requiring compliance—the Court can order

dismissal with prejudice. Barnes, 597 F. App’x at 799; see also Gordon, 602 F.2d at

n. 14.

    III.    Analysis

         Desoto’s Second Amended Complaint does not follow Rule 8(a) and 10(b)’s

requirements. To start, the Complaint is voluminous, repetitive, and disorganized.

It is nearly 400 pages, including exhibits; it gives multiple (slightly contradictory)

renditions of facts; 1and the timeline of facts is broken and scattered. [37]. Desoto


1The attached exhibits include multiple copies of the same documents. Addendum 3 for
example includes two copies of the same Master Agreement and copies of the same emails
within its 54 pages. [37-3].The complaint gives varied accounts of the same story:
Paragraph 9 mentions Linetec saying it would only use 500 of its own mats; paragraph 16

                                            3
       Case 3:20-cv-00677-KHJ-LGI Document 47 Filed 08/25/21 Page 4 of 6




attaches hundreds of pages of exhibits but relies on few of them. Volume is not

problematic if necessary to adequately assert Desoto’s claims. But Desoto simply

repeats the same facts at different times in the Complaint and does not set out a

coherent timeline of events. Organization and brevity are especially important,

here, where Desoto’s causes of action center on when the contract was formed and

the circumstances surrounding the commercial transaction between Desoto and

Linetec.

       Elements necessary for asserted causes of action should be provided and

paired with corresponding facts to efficiently make a short and plain showing that

Desoto is entitled to relief under every theory. 2 Within the body of the Complaint,

the numbered paragraphs do not set out discrete facts as Rules 8 and 10 requires.

Instead, several paragraphs are a page long. [37] at ¶¶ 9, 43. When the complaint

asserts facts, it does so vaguely and verbosely to, as Linetec points out, “bury” the

material allegations. [38] at 20. In between relevant facts and addenda are

assertions that the Court struggles to find important in a case against Linetec. For

example, the claim that “Southwest [Gas Holdings Inc.] failed to insure [sic] that Linetec

complied with [its] code of conduct” is not referenced at any other point throughout the

whole pleadings, nor has Desoto explained its relevancy to any of its claims. [37] ¶ 6; see




asserts multiple times that Linetec would use 500 or less mats; paragraph 17 recounts an
email about approximately 500 mats; paragraph 22 states that Linetec told Destoto that it
“might use up to” 500 mats; and attached addenda include multiple copies of the same
email from Linetec’s representative saying it plans to use 500+ mats. [37].
2 The Court agrees with Linetec that Desoto appears to argue remedies of as causes of

action. Constructive Trusts, Accounting, Declaratory Judgment, and Punitive Damages are
remedies and not independent claims, and Desoto should plead them as part of its prayer
for relief.

                                              4
       Case 3:20-cv-00677-KHJ-LGI Document 47 Filed 08/25/21 Page 5 of 6




also [37-1] (29-page-long Southwest Gas Holdings Code of Ethics). Addendum 6 appears to

be a soil research report and map legend not relevant to the litigation. [37-6]. And

Addendum 4 contains several pages of satellite and topological maps that do not help assert

a claim. [37-4] at 17–26. As a result, the Complaint’s recitation of facts is difficult to

follow.

       The Second Amended Complaint also quibbles with Linetec’s prior filings.

For example, in paragraph 12 Desoto states, “In its motion to dismiss, Linetec

frivolously conflates the matting contract with the generic [Master Agreement] . . .

the contention . . . is patently frivolous on its face.” [37], ¶12. Under Rule 3, “a civil

action is commenced by filing a complaint with the court.” Fed. R. Civ. P. 3

(emphasis added). Complaints operate as the foundation from which the rest of the

case is built. Zealous advocates might be argumentative in their pleadings, but

complaints should allege facts and legal claims and set the litigation’s initial

parameters, ultimately inviting a response from opposing parties. Desoto should not

argue with former dismissed motions but instead should provide an initial “short

and plain statement[s] of the claim showing that [Desoto] is entitled to relief.” Fed.

R. Civ. P. 8(a).

       The purpose of the Federal Rules is three-fold: to secure a just, speedy, and

inexpensive determination of matters before the courts. Fed. R. Civ. P. 1. Uselessly

voluminous, vague, inconsistent, and incoherent pleadings frustrate these purposes.

The Court lacks the time or the obligation to sift through 400 pages of exhibits to

consider whether a plaintiff states a claim. Rule 8 puts the burden on the plaintiff

to show he is entitled to relief. In its Second Amended Complaint, Desoto has failed

                                              5
         Case 3:20-cv-00677-KHJ-LGI Document 47 Filed 08/25/21 Page 6 of 6




to provide simple, concise, and direct allegations. Instead, it provides “pages of . . .

prolix and redundant pleadings.” Gordon, 602 F. 2d. at 746.

   IV.      Conclusion

         For the reasons stated, the Court finds that Desoto’s Second Amended

Complaint does not meet the 8(a) and 10(b) standards required by the Federal Rules

of Civil Procedure.

         The Court DENIES WITHOUT PREJUDICE Linetec’s Motion to Dismiss

[38]. The Court DENIES AS MOOT Desoto’s Second Motion for 56(d) Relief. [40].

         IT IS FURTHER ORDERED that the Court will allow Desoto to amend its

Complaint again to comply with Rule 8 and Rule 10 of the Federal Rules of Civil

Procedure within 14 days from today.

         SO ORDERED, this the 25th day of August, 2021.


                                                s/ Kristi H. Johnson
                                                UNITED STATES DISTRICT JUDGE




                                            6
